Citation Nr: 1120962	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-32 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to non-service-connected death pension benefits.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 1980.  He died in June 2008.  The appellant is seeking entitlement to benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On her August 2009 substantive appeal, submitted via VA Form 9, the appellant indicated that she wanted a Board hearing conducted via video conference.  The appellant was scheduled for a video conference hearing in March 2011 and notice of the hearing was sent to her address of record.  However, the appellant did not appear for the scheduled hearing and she has not provided good cause as to why an additional hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the appellant's right to a hearing.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for cause of the Veteran's death.  At the time of his death, service connection had been established for right knee internal derangements, with torn medial semilunar cartilage, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and left ear hearing loss, rated noncompensable (zero percent disabling).  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In general, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for cause of death, section 5103 notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Review of the record reveals that the appellant has been provided notice as to the information and evidence needed to substantiate a DIC claim in general; however, she was not provided notice as to the Veteran's service-connected disabilities or specific notice as to the evidence and information required to substantiate a DIC claim based on a service-connected and not yet service-connected disability, as required by Hupp, supra.  Such notice defects are prejudicial to the appellant and, thus, the Board finds a remand is needed in order to provide the required notice.  

With respect to the merits of this claim, the official certificate of death reflects that the immediate cause of the Veteran's death in June 2008 was bone metastases due to esophageal cancer.  The evidence reflects that the Veteran was diagnosed with esophagus cancer in June 2008, which metastasized to his right tibia and femur bones.  See treatment records from Dr. S.I. dated May to June 2008.  The death certificate does not list any disabilities as significant conditions that contributed to the Veteran's death.  

Nevertheless, the appellant has asserted that service connection is warranted for the Veteran's death because his service-connected right knee disability was a contributing factor to his death, as it resulted in intense pain which hastened his death and resulted in him self-medicating with morphine.  

In support of her claim, the appellant has submitted a statement from Dr. S.I., the physician who treated the Veteran prior to his death and certified his death certificate.  In a December 2009 statement, Dr. S.I. stated that it is a possibility that the extensive pain in the Veteran's right knee could have hastened his death.  

The VCAA and interpretive authority rendered subsequent thereto provide guidance as to when VA is generally required to provide a claimant with a VA examination and/or opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the United States Court of Appeals for Veterans Claims (the Court) has held that 38 U.S.C.A. § 5103A(a), and not (d), applies to DIC claims and requires that VA need only obtain a medical opinion when such opinion is necessary to substantiate the claimant's claim for a benefit.  See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

In addition to the foregoing, the Board also notes that 38 U.S.C.A. § 5103A(a) states that VA is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2).  To this end, the Board notes that, while Dr. S.I.'s December 2009 statement purports to relate the Veteran's service-connected right knee disability to his death, his opinion is of no probative value because he did not provide a rationale in support of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no other medical evidence of record that specifically addresses whether the Veteran's service-connected right knee disability caused or contributed to his death and the record does not reflect that VA sought to obtain any such opinion.  In this regard, the Board finds that Dr. S.I.'s opinion suggests that a medical professional may, after review of the evidence, determine that the Veteran's service-connected right knee disability was a contributory cause of his death.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion as to whether the Veteran's service-connected right knee disability, to include the pain associated therewith, was a primary or contributory cause of the Veteran's death.  

Review of the record shows that there may additional terminal hospital records that have not been associated with the claims file.  The death certificate shows that that Veteran died at the Kootenai Medical Center on June 21, 2008.  The RO has obtained copies of treatment records from the Kootenai Cancer Center dated between 2006 and June 20, 2008.  An June 6, 2008 Cancer Center note indicates that the Veteran received radiation treatment from May 19 to June 6, 2008 and that he was still in the Kootenai Medical Center.  In order to assure that the complete medical records regarding the Veteran's final illness have been obtained, the RO should attempt to obtain the complete terminal hospital records from the Kootenai Medical Center.  

Finally, review of the record reveals that the RO's February 2009 determination with respect to the appellant's DIC claim also included a denial of entitlement to accrued benefits and non-service-connected death pension benefits.  In her April 2009 Notice of Disagreement (NOD), the appellant stated that her disagreement as to the February 2009 notice letter specifically covered all of the determinations made by the RO unless specifically excluded.  The appellant did not exclude any determination made in the RO's February 2009 determination and, thus, her statement is considered an NOD with respect to the issues of accrued benefits and non-service-connected death pension benefits.  However, the RO has not issued a statement of the case that addressed those issues.  As a result, a remand is necessary in order for the RO to issue a statement of the case and to provide the appellant an opportunity to perfect an appeal as to those issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification action required by 38 U.S.C.A. §§ 5103 and 5103A (West 2002) are fully complied with.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

2. The RO should obtain the appropriate release from the appellant and attempt to obtain the complete terminal hospital records pertaining to the Veteran from the Kootenai Medical Center.  All records obtained should be associated with the claims folder.  All efforts to obtain the record and any responses should be documented in the claims file.

3. Provide the appellant and her representative with a statement of the case that addresses the issues of entitlement to accrued benefits and non-service-connected death pension benefits.  The RO should return these issues to the Board only if the appellant timely files a Substantive Appeal.

4. Request that an appropriate medical professional review the claims file and provide an opinion as to whether the Veteran's service-connected right knee disability was a principal or contributory cause of his death in June 2003.  

a. The claims file must be made available for review, and the report should reflect that such review was accomplished.

b. The medical professional should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's service-connected right knee disability was a principal or contributory cause of his death.  

c. Note: The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  

d. A rationale must be provided for any opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.

5. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


